Citation Nr: 0946691	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for pseudofolliculitis 
barbae, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1974 to April 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that the Veteran's claim must be returned to preserve 
his due process rights.  In his Substantive Appeal (VA Form 
9) received in January 2009, the Veteran requested a personal 
hearing before a Veterans Law Judge (VLJ) sitting at a local 
VA office in Muskogee, Oklahoma.  The Veteran repeated this 
request in a submission dated in February 2009.  

The Veteran was scheduled for Travel Board hearing at the 
Muskogee RO in June 2009.  However, he did not appear at the 
hearing due to treatment for a medical condition and had 
notified VA of that fact.  In October 2009, the Veteran's 
motion to reschedule the hearing based upon a showing of good 
cause was granted.  In the letter sent to the Veteran, it 
inadvertently referenced the Phoenix, Arizona RO as the RO 
where the hearing was to take place.  The Board recognizes 
that the Veteran has never requested a hearing at the Phoenix 
RO and this was related in error.  The Travel Board hearing 
will be scheduled and conducted at the Veteran's requested 
RO. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the Veteran will be notified when further action on his part 
is required.  Accordingly, this case is REMANDED for the 
following action:

The Veteran should be scheduled for a 
hearing before a VLJ at the RO in 
Muskogee, Oklahoma (or in the 
alternative, a videoconference hearing, 
if he so desires), at the earliest 
available opportunity. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


